Filed 1/29/14 P. v. Dixon CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR




THE PEOPLE,                                                          B250016

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA409103)
         v.

PARIS DIXON, III,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Richard S. Kemalyan, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director and
Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Respondent.
      In the underlying action, appellant pleaded nolo contendere to one count of
making criminal threats pursuant to a plea agreement, and was sentenced in
accordance with the terms of that agreement. His court-appointed counsel has filed
an opening brief raising no issues. Following our independent examination of the
entire record pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende), we
conclude that no arguable issues exist. Accordingly, we affirm.


                       PROCEDURAL BACKGROUND
      On June 13, 2013, an amended information was filed, charging appellant
Paris Dixon, III, in count one with corporal injury to a cohabitant (Pen. Code,
§ 273.5, subd. (a)), in count two with making criminal threats (Pen. Code, § 422,
subd. (a)), in count three with kidnapping (Pen. Code, § 207, subd. (a)), and in
count four with evading a police officer (Veh. Code, § 2800.2, subd. (a)).
Accompanying the charges were allegations that appellant had suffered a strike
under the Three Strikes Law (Pen. Code, §§ 667, subds. (b)-(i), 1170.12, subds.
(a)-(d)), and seven prior felony convictions for which he had served a prison term
(Pen. Code, § 667.5, subd. (b)). In addition, accompanying counts two and three
was an allegation that he had suffered a prior felony conviction constituting a
serious felony (Pen. Code, § 667, subd. (a)(1)).
      On June 19, 2013, after appellant’s jury trial had begun, he entered into a
plea agreement under which he was to be given a total term of 10 years in state
prison. In accordance with the agreement, appellant pleaded nolo contendere to
the charge of making criminal threats (count two), and admitted the prior strike
under the Three Strikes law, as well as four prior felony convictions for which he
had served prison terms. As provided in the plea agreement, the trial court
imposed the three-year upper term for making criminal threats, doubled that term
pursuant to the Three Strikes law, and added four one-year enhancements for the


                                           2
prior prison terms (Pen. Code, § 667.5, subd. (b)). The remaining counts in the
amended information were dismissed. This appeal followed.


                                       FACTS1
       In the early morning hours of March 17, 2013, appellant attended a night
club in Inglewood with Ana P., with whom appellant lived. Later, California
Highway Patrol and Los Angeles Police Department officers responded to a call
regarding an altercation near a freeway off ramp, and tried to stop an SUV driven
by appellant. At the officers’ direction, appellant pulled his SUV over, but drove
away when they walked toward it. When the officers finally stopped the SUV,
appellant fled on foot.
       Inside the SUV, the officers discovered Ana, whose face displayed injuries.
She told the officers that after she and appellant left the nightclub, they argued, and
she tried to walk away. Appellant followed Ana in his SUV, parked it, and struck
her so hard that she lost consciousness. When she regained consciousness, she
found herself inside the SUV, where appellant choked her and said, “I am going to
kill you.” Appellant then drove the SUV onto a freeway. As he approached a
freeway off ramp, Ana attempted to flee from the SUV, but he dragged her back
inside it.


                                    DISCUSSION
       After an examination of the record, appellant’s court-appointed counsel filed
an opening brief raising no issues and requested this court to review the record
independently pursuant to Wende. In addition, counsel advised appellant of his


1     Because the trial had not been completed when appellant entered into the plea
agreement, the facts are based on the evidence presented at the preliminary hearing.


                                             3
right to submit by supplemental brief any contentions or argument he wished the
court to consider. Appellant has presented no such brief.
      Appellant’s plea of nolo contendere restricts the scope of the appeal before
us. The notice of appeal seeks to challenge the validity of the plea, and also asserts
that the appeal “is based on the sentence or other matters that occurred after the
plea . . . .” In requesting a certificate of probable cause to attack the validity of the
plea, appellant stated that he wished to withdraw his plea because his 10-year
sentence was too harsh, in view of the evidence likely to be presented at trial.
      Because the trial court denied appellant’s request for a certificate of probable
cause, his appeal is limited to “postplea claims, including sentencing issues, that do
not challenge the validity of the plea.” (People v. Cuevas (2008) 44 Cal. 4th 374,
379.) Under this principle, “‘“[w]hen a guilty [or nolo contendere] plea is entered
in exchange for specified benefits such as the dismissal of other counts or an
agreed maximum punishment, both parties, including the state, must abide by the
terms of the agreement.”’” (Id. at p. 383, quoting People v. Panizzon (1996) 13
Cal. 4th 68, 80.) As appellant’s sentence was imposed in accordance with the plea
agreement, our review of the record discloses no potential error within the scope of
the appeal. We therefore conclude that appellant’s counsel has fully complied with
his responsibilities and that no arguable issues exist. (Wende, supra, 25 Cal.3d at
p. 441.)




                                             4
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          MANELLA, J.


We concur:




EPSTEIN, P. J.




WILLHITE, J.




                                      5